                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
                                                                            DOC #:
 ------------------------------------------------------------   X           DATE FILED: 
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :   19-CR-166 (VEC)
                                                                :
                                                                :       ORDER
 ISAIAH MOSS,                                                   :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS sentencing in this case is scheduled for May 24, 2021, at 2:30 p.m.; and

        WHEREAS that date is no longer convenient for the Court;

        IT IS HEREBY ORDERED that sentencing is rescheduled to May 25, 2021, at 3:00

p.m. in Courtroom 443 of the Thurgood Marshall U.S. Courthouse, 40 Foley Square, New

York, NY 10007.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client (if attending the proceeding) does not meet the

requirements.

        IT IS FURTHER ORDERED that members of the public may dial-in to the proceeding

using (888) 363-4749 // Access code: 3121171# // Security code: 0166#. All of those accessing
the conference are reminded that recording or rebroadcasting of the proceeding is prohibited by

law.



SO ORDERED.
                                                       _________________________________
                                                          _____________________ _ _______
Date: May 12, 2021                                           VALERIE CAPRONI
                                                                        CAPRON ONI
                                                                               ON
      New York, NY                                           United States District Judge




                                              2 of 3
All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                              3 of 3
